The opinion of the court was delivered by
Fenner, J.
Sydney L. Guyol, a resident and citizen of Louisville, Ky., took out a policy of life insurance for $5000 with the defendant company, a corporation domiciled in New York.
By the terms of the policy the loss was “ payable to the executors or administrators of; said member.”
Gúyol died at his home in Kentucky. He left a surviving widow and certain minor children by a first marriage. After the death of his first wife, these children had been sent by Guyol to their maternal relatives in New Orleans, and were here at the date of his death.
The present plaintiff, their maternal uncle, applied to the Civil District Court of this parish and was appointed and confirmed as tutor of said minors.
An inventory was taken which showed no other property except the policy of insurance above referred to and another policy in a different New York company.
The defendant company does business in this State through an agent, who, as required by the law of the State, represents it for purposes of suit in this State.
The tutor, being in possession of the policy of insurance, brings this suit thereon against the defendant company through its aforesaid agent.
The defendant filed exceptions of no cause of action, and lack of capacity in plaintiff to stand in judgment, because the policy was payable to the executors or administrators of Guyol, who was domiciled and died in Kentucky, where alone his succession could be *738opened, and a judgment in favor of plaintiff would not be'res adjudícala against an administrator of Guyol appointed in Kentucky.
These exceptions were properly maintained and plaintiff’s suit dismissed.
We have no concern with the propriety or validity of plaintiff’s appointment as tutor of the minors, nor with his right and power in that capacity to take possession of and administer the estate of their deceased parent, whose heirs they are, in this State.
Guyol was domiciled and died in Kentucky, and, so far as appears, he left no property real or personal in this State. This policy of insurance is a mere non-negotiable evidence of a debt due by a New York debtor to a Kentucky creditor. The appointment by the insurance company of an agent in this State, through whom it may be sued, does not change the domicil of the company. Under no possible view eah. such a debt be said to have a situs, real or fictitious, in this State.
There is no possible ground for an administration of Guyol’s sue- • cession in this State.
The policy, by its terms, is payable only to Guyol’s “ executors or administrators,” to whom alone is the company bound to pay. Under the facts of this ease the courts of Louisiana have no valid authority to appoint such an administrator, and if they had, by reason of presence of other property in this State, his authority would noff embrace the administration of this foreign asset, which belongs to the domicil of the decedent.
The alleged assignment of the policy by Guyol need not be considered, because the policy contains an express clause that no assignment “shall be valid without the consent of the association, and upon such terms as shall be approved by its secretary or assistant secretary,” and no such consent is alleged or proved.
Other matters alleged ar.e impertinent to the issue and need not be discussed.
The company was not required to prove that Guyol had creditors. It is entitled and bound to stand on its contract, which obliges it to pay only to Guyol’s “executors or administrators,” and whatever powers plaintiff’s commission as tutor might confer on him over property situated in this State, they can not embrace any power to administer or collect this debt, due by a New York corporation to a decedent who was domiciled and died in Kentucky.
Judgment affirmed.